Citation Nr: 1443119	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  06-39 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for skin lesions, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for benign prostatic enlargement, including as secondary to Agent Orange exposure (hereinafter a "prostate disorder").


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1969 to March 1971.  He had service in Vietnam from April 1970 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously before the Board in February 2009 and December 2010, when it was remanded for additional development.  It has now been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is necessary before the Veteran's claims for entitlement to service connection for skin lesions and a prostate disorder can be properly adjudicated.  

In the December 2012 remand directives, the Board instructed the AOJ to return the claims file to examiner who conducted the July 2009 skin examination, or if unavailable, another examiner qualified to render an opinion regarding diseases of the skin.  The examiner was to issue a clarifying opinion as to the etiology of Veteran's August 2007 diagnosis of actinic keratosis in relation to his Agent Orange exposure.  The Board also asked the AOJ to return the claims file to the June 2009 examiner, or if unavailable, a medical doctor qualified to render an opinion regarding the etiology of genitourinary diseases.  The examiner was also asked to render an opinion as to the etiology of the Veteran's prostatic enlargement in light of his Agent Orange exposure.

In a December 2013 addendum opinion, the examiner from the July 2009 skin examination, an Allergy and Immunology Physician, issued an opinion as to both claims.  After a review of the record, the examiner concluded that a review of medical literature did not list exposure to Agent Orange as an etiological factor for the development of actinic keratosis or a benign prostatic enlargement.  The examiner also repeated a prior conclusion that prostate enlargement is not a listed as a presumptive condition due to Agent Orange exposure.  The examiner, however, did not comment on whether either claim could be otherwise related to the Veteran's military service.  For instance, in a November 2010 Informal Hearing Presentation, the Veteran, through his representative, contended his actinic keratosis could be due to sun exposure while in Vietnam. 

In an August 2014 statement, the Veteran, through his representative, asserted the December 2013 addendum opinion was inadequate and requested that each claim be reassessed by an examiner "'qualified to render an opinion regarding diseases of the skin' or 'etiology of genitourinary diseases,' as necessary."  

Furthermore, a review of the record indicates the Veteran may be in receipt of benefits from the Social Security Administration.  It does not appear an attempt has been made to secure such records.

For the above stated reasons, the Board finds a remand is necessary to afford the Veteran the best opportunity for appellate consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  Request and obtain the Veteran's complete Social Security records and associate them with the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Forward the Veteran's claims file to a VA examiner qualified to render an opinion regarding diseases of the skin.  The examiner must review the Veteran's claims folder and electronic records in Virtual VA.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner should respond to the following:

Determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's August 2007 diagnosis of actinic keratosis is otherwise related to his military service, to include sun exposure while in Vietnam.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Forward the Veteran's claims file to a VA examiner qualified to render an opinion regarding the etiology of genitourinary diseases.  The examiner must review the Veteran's claims folder and electronic records in Virtual VA.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner should respond to the following:

Determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostatic enlargement is otherwise related to his military service.

5.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

